UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
CINDY OLSEN,

                             Plaintiff,             MEMORANDUM & ORDER
                                                    15-CV-4064(JS)(AYS)
            -against–

SUFFOLK COUNTY,

                         Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Thomas Ricotta, Esq.
                    Matthew I. Marks, Esq.
                    White Ricotta & Marks, P.C.
                    86-12 37th Avenue
                    Jackson Heights, New York 11372

For Defendant:          Daniel E. Furshpan, Esq.
                        Elaine M. Barraga, Esq.
                        John R. Petrowski, Esq.
                        Suffolk County Attorney’s Office
                        100 Veterans Memorial Highway
                        P.O. Box 6100
                        Hauppauge, New York 11788

SEYBERT, District Judge:

            Before the Court is defendant Suffolk County’s (the

“County”)   summary     judgment   motion   in   this   action   commenced

pursuant to 42 U.S.C. § 1983 (“Section 1983”), Title VII of the

Civil Rights Act of 1964 (“Title VII”), and New York State Human

Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”), by plaintiff

Cindy Olsen (“Plaintiff”).         (Cty.’s Mot., D.E. 45.)        For the

following reasons, the County’s motion is GRANTED IN PART AND

DENIED IN PART.
                             In this Court’s September 27, 2016 Memorandum and Order

granting in part and denying in part the County’s (and other, now-

dismissed defendants’) motion to dismiss (the “2016 Order”), the

Court detailed the facts alleged in the Amended Complaint, which

is the operative pleading.                                           Olsen v. Suffolk Cty., No. 15-CV-4064,

2016 WL 5395846 (E.D.N.Y. Sept. 27, 2016) (“2016 Order”); (see

generally Am. Compl., D.E. 10.)                                                 The Court assumes the parties’

familiarity with the 2016 Order--including the alleged facts and

the           legal                standards                   governing        the   asserted   claims--and   the

standards governing the disposition of summary judgment motions.

                             In the 2016 Order, the Court found that Plaintiff’s

allegations against the County were sufficient with respect to

(1) Plaintiff’s Section 1983 claim regarding the County’s alleged

policy of condoning or failing to address sexual harassment, 2016

Order, 2016 WL 5395846, at *8-10; (2) Plaintiff’s hostile work

environment claim under Title VII and NYSHRL related to Wehr’s

alleged                      misconduct,                       id.     at       *11-14;    and    (3) Plaintiff’s

discrimination claim under Title VII and NYSHRL arising out of her

transfer to a less desirable office than her male partner, id. at

16.           Resolving all ambiguities and drawing all permissible factual

inferences in Plaintiff’s favor, the Court finds that evidence

supports the allegations in the Amended Complaint.1                                                 The County’s



1 The Court has considered the parties’ memoranda of law (D.E.
45-17, 48, and 49), the County’s Local Civil Rule 56.1
                                                                            2

summary judgment motion--which primarily relies on legal arguments

identical to those that failed when the County moved to dismiss--

is therefore denied as to all claims except for Plaintiff’s gender

discrimination claim.

I.            Summary Judgment is Denied as to Plaintiff’s Section 1983
              Claim for Condoning or Failing to Address Sexual Harassment

                             The                 County’s              arguments          regarding       Plaintiff’s

Section 1983 claim are unavailing.                                                   First, the County argues that

there is no basis for Monell liability because “the record evinces

that the County strongly opposes sexual harassing conduct and takes

swift remedial action once such conduct is reported.”                                                        (Cty.’s

Br., D.E. 45-17, at 13; see generally Cty.’s Br. at 13-16.)                                                       It

points                to         evidence                      that   (1) Suffolk       County   Police   Department

(“SCPD”) members in whom Plaintiff confided before October 8, 2014

expressed concern and encouraged her to report the incident with

Wehr; (2) SCPD implements a strong anti-sexual-harassment policy

with guidelines on prevention and reporting; and (3) all SCPD

members                   are             annually                trained       on    anti-harassment     rules   and

procedures. (Cty.’s Br., at 14.) However, as the Court previously

ruled, municipal liability may still attach given evidence that

Plaintiff disclosed the alleged harassment to two supervisors (as

well as two lower-level employees) who failed to investigate or




Statements and Plaintiff’s Counterstatements (D.E. 45-2, 45-13,
46, and 46-1), and all relevant exhibits.
                                                                            3

address the allegations.           2016 Order, 2016 WL 5395846, at *6-9

(“The Court finds that the Amended Complaint plausibly alleges

inaction on the part of supervisory officials that is sufficiently

widespread to constitute a municipal custom.”).

            Second,       the    County       renews   its   attempt     to    cast

Plaintiff’s Section 1983 cause of action as the “antithesis of a

Monell claim.”      (Cty.’s Br. at 16-17.)         Specifically, it maintains

that the claim should be dismissed because “Plaintiff claims that

she was injured as a result of [SCPD] members not following the

established policies and customs of the [SCPD], codified in the R

&   P’s   [(Rules   and    Procedures)].”         (Cty.’s    Br.   at   14,   16-17

(emphasis in original).)         This argument fails for the same reasons

it did when the County first raised it.                That is,

            [the County’s] position that the Amended
            Complaint is limited to allegations that
            various [SCPD] officials failed to follow the
            pre-existing harassment policies set forth in
            the R&P is unduly narrow.        The Amended
            Complaint’s citation to R&P provisions that
            these official[s] allegedly violated does not
            dilute its allegations that supervising
            officials’ failure to respond to known sexual
            harassment     constitutes     a     practice
            sufficiently widespread to constitute a
            municipal custom.

2016 Order, 2016 WL 5395846, at *9 (citations omitted).

            Therefore, regardless of official rules, trainings on

sexual    harassment,      and    SCPD    members’      apparent    concern    for

Plaintiff, whether there was a custom, practice, or policy of


                                          4

condoning or failing to address sexual harassment is a question

for the jury.

II.   Summary Judgment is Denied as to Plaintiff’s Title VII and
      NYSHRL Hostile Work Environment Claim

            The   Court   is   similarly     unconvinced     by   the    County’s

arguments regarding Plaintiff’s Title VII and NYSHRL hostile work

environment claim.        First, the County contends that it is not

liable for Wehr’s conduct based on Torres v. Pisano, 116 F.3d 625

(2d Cir. 1997), and Duch v. Jakubek, 588 F.3d 757 (2d Cir. 2009).

(Cty.’s Br. at 17-20.)         In the 2016 Order, this Court explained

why Duch and Torres do not bar Plaintiff’s hostile work environment

claim.   2016 Order, 2016 WL 5395846, at *13-14.              For the reasons

elaborated in the 2016 Order, whether Lieutenant Riggio and Captain

Rios responded reasonably to Plaintiff’s reports of harassment is

a question for a jury, notwithstanding Plaintiff’s requests that

they keep her reports confidential.              Id. at *11-14.

            Second, the County maintains that Faragher v. City of

Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662

(1998), forecloses Plaintiff’s hostile work environment claim.

Specifically, the County contends that it should not be held liable

for Wehr’s alleged conduct since it “exercised reasonable care to

prevent and correct promptly the harassing behavior, and the

plaintiff    unreasonably      failed       to    take   advantage      of   [the]




                                        5

preventive or corrective opportunities” it provided.             (See Cty.’s

Br. at 21-23.)

             Initially, this argument fails because the Faragher

affirmative defense applies when the alleged harasser is the

plaintiff’s supervisor, not a coworker or subordinate, as Wehr was

to Plaintiff.     MacCluskey v. Univ. of Conn. Health Ctr., 707 F.

App’x 44, 47 (2d Cir. 2017) (citations omitted) (“First, the

Faragher/Ellerth    affirmative        defense    applies   to    supervisor

harassment.    The Supreme Court and this Circuit have made it clear

that there are different standards of liability for supervisor

versus co-worker harassment.”) (citations omitted). Additionally,

even if the defense did apply, “the existence of an anti-harassment

policy is not dispositive on the issue of whether the employer

exercised    reasonable   care    to    prevent   and   correct    harassing

behavior.”    Id. (citation omitted).      That is, while the County may

have provided “a reasonable avenue for complaint, it may be liable

if it knew or should have known about the harassment and failed to

take appropriate action.”    Id. at 47-48 (citing Duch, 588 F.3d at

762.)   Thus, for the reasons discussed above, it is for a jury to

decide whether SCPD members to whom Plaintiff reported Wehr’s

alleged actions “acted without reasonable care and w[ere] thus

liable for [his] conduct.”       See id. at 48.




                                       6

III. Res Judicata Does not Bar Plaintiff’s Action

            The County contends that Plaintiff’s action is barred by

res judicata since a grand jury did not indict Wehr and “determined

that the alleged crimes committed by [him] did not occur.” (Cty.’s

Br.   at   25.)       Res    judicata--or       claim      preclusion--is       facially

inapplicable, since Plaintiff could not have raised her civil

claims in the prior grand jury proceeding. See Romaka v. H&R Block

Mortg. Corp., No. 17-CV-7411, 2018 WL 4783979, at *5 (E.D.N.Y.

Sept. 30, 2018) (quoting Gordon v. First Franklin Fin. Corp., No.

15-CV-0775, 2016 WL 792412, at *6 (E.D.N.Y. Feb. 29, 2016)) (“In

New     York,   res    judicata      is    applicable        where[,     among       other

things,] . . . ‘the claims involved [in the present action] were

or could have been raised in the previous action.’”).

            Assuming        the   County    meant     to    argue   that   collateral

estoppel--or issue preclusion--bars the relitigation of whether

Wehr engaged in misconduct, the argument is baseless.                      (See Cty.’s

Reply, D.E. 49-2, at 10 (discussing collateral estoppel)).                             For

collateral estoppel to apply, there must have been, among other

things, a full and fair opportunity to litigate the issue and a

final    decision     on    the   merits.       See     Bulovic     v.   Stop    &    Shop

Supermarket Co., LLC, 698 F. App’x 21, 22 (2d Cir. 2017).                            A New

York State grand jury proceeding is not “designed to give the

parties a full and fair opportunity to litigate issues,” and a

grand jury’s decision not to indict is not a final decision on the

                                            7

merits.    Clark v. Newbauer, 148 A.D.3d 260, 266, 47 N.Y.S.3d 314,

320 (N.Y. App. Div. 1st Dep’t 2017) (citations omitted).                        As

recently explained by the First Department:

               All four departments of the Appellate Division
               have considered the issue of whether a grand
               jury vote is entitled to collateral estoppel
               effect. They have all concluded that it is
               not, because grand jury action is not final
               . . . .   [Additionally, i]t is not a forum
               designed for the full litigation of disputed
               issues. . . . [T]he process itself, with its
               lack of finality, different standards of
               proof, only one side presenting, no presiding
               judge,   and   no   rights   of   appeal,   is
               fundamentally a different procedure with a
               different objective than a trial.

Id. at 266-67, 47 N.Y.S.3d at 320-21.

IV.    Summary Judgment is Granted as to Plaintiff’s Title VII and
       NYSHRL Gender Discrimination Claim

               The Court finds that Plaintiff was not subjected to an

adverse        employment   action,        and       therefore,      her    gender

discrimination claim fails.        See Rasko v. N.Y. City Admin. for

Children’s Servs., 734 F. App’x 52, 54 (2d Cir. 2018) (discussing

standard for Title VII discrimination claims).

               Plaintiff argues that she suffered an adverse employment

action when she had to transfer to an office next door to her old

office, share it with two subordinate employees, and move office

furniture.       (Pl.’s Br., D.E. 48, at 1-2, 21-24.)               However, she

submits no evidence that the move (or having to move furniture on

a     single    occasion)   resulted   in        a   material     change   to   her


                                       8

responsibilities, compensation, prestige, opportunities for career

advancement, benefits, or any other aspect of employment.                                                              See

Pimentel v. City of N.Y., 74 F. App’x 146, 148 (2d Cir. 2003)

(citing                  cases).                         Her        transfer       of    offices   was    thus   not   “‘a

materially                         adverse                     change    in       the    terms     and    conditions    of

employment’ because such action[ ] ‘must be more disruptive than

a mere [in]convenience . . . .’”                                                   Dowrich-Weeks v. Cooper Square

Realty,                   Inc.,               535              F.   App’x     9,    12    (2d    Cir.    2013)   (quoting

Mathirampuzha v. Potter, 548 F.3d 70, 78 (2d Cir. 2008)) (upholding

dismissal of Title VII and NYSHRL discrimination claims because,

among other things, the plaintiff’s being “moved from an office to

a cubicle” was not an adverse employment action); Klein v. N.Y.

Univ., 786 F. Supp. 2d 830, 847 (S.D.N.Y. 2011) (“Undesired office

assignments are not adverse employment actions.”); Sackey v. City

of N.Y., No. 04-CV-2775, 2006 WL 337355, at *9 (S.D.N.Y. Feb. 15,

2006) (citing Galabya v. Bd. of Educ., 202 F.3d 636, 640 (2d Cir.

2000)) (“Being moved to a comparable, but less desirable desk

cannot by itself provide the basis for a gender discrimination

claim.”), aff’d, 293 F. App’x 89 (2d Cir. 2008).                                                          Therefore, the

County’s                       motion                   is          granted       with     respect       to   Plaintiff’s

discrimination claim.2



2 The County also argues that “Plaintiff cannot maintain a cause
of action for discrimination as a result of Captain Rios’
oversight with respect to the Injured Employee Report.” (Cty.’s
Br. at 24.) This argument is moot, because in the 2016 Order,
                                                                              9

                                                                   CONCLUSION

                             For the foregoing reasons, the County’s summary judgment

motion (D.E. 45) is GRANTED IN PART and DENIED IN PART.                                                      The

County’s motion is DENIED as to Plaintiff’s Section 1983 claim

with respect to the alleged policy of condoning or failing to

address sexual harassment, DENIED as to Plaintiff’s hostile work

environment claim under Title VII and NYSHRL, and GRANTED as to

Plaintiff’s discrimination claim under Title VII and NYSHRL.

                             The parties are directed to file letters within fourteen

(14) days of the date of this Memorandum and Order setting forth

their respective positions on scheduling a settlement conference

with Judge Anne Y. Shields.                                             Additionally, as ordered by Judge

Shields on March 16, 2018, the parties shall file their Joint

Pretrial                    Order               within          sixty   (60)   days   of   the   date   of   this

Memorandum and Order.                                          (See Mar. 16, 2018 Elec. Order.)



                                                                             SO ORDERED.


                                                                             /s/ JOANNA SEYBERT______
                                                                             Joanna Seybert, U.S.D.J.

Dated:                       March   25 , 2019
                             Central Islip, New York




the Court found that Plaintiff failed to state a claim with
respect to that allegation. 2016 Order, 2016 WL 5395846, at
*16.
                                                                        10

